IN THE SUPREME COURT OF THE STATE OF DELAWARE


SHAHEED MATTHEWS,                     §
                                      §      No. 296, 2019
      Defendant Below,                §
      Appellant,                      §      Court Below: Superior Court
                                      §      of the State of Delaware
      v.                              §
                                      §      Cr. ID. No. 1806004163 (N)
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: September 9, 2020
                         Decided:   November 9, 2020

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      This 9th day of November, 2020, having considered the briefs and the record

below, and following oral argument, it appears to the Court that:

      (1)    On April 15, 2019, a Superior Court jury found Shaheed Matthews

guilty of murder and firearm-possession charges.         In this appeal from his

convictions, he raises one narrow ground–whether the Superior Court abused its

discretion when it permitted the State to admit evidence at trial about Matthews’s

internet search history and text messages related to the possible purchase of a gun.

We find no merit to his argument and affirm his convictions.
         (2)    At 10:42 p.m. on December 28, 2017, a resident of Briarcliff Drive in

New Castle reported gunshots to police. Briarcliff Drive runs parallel to Parma

Avenue, where the shooting victim was eventually found. Around the same time a

Parma Avenue resident called police to report being awakened by three or four

gunshots and saw from his window a large person in a grey or black hoodie pointing

or extending their arm. Police did not immediately locate the victim in response to

the calls. At 12:25 a.m. on December 28, police responded to a report of someone

lying on the ground on Parma Avenue. Police found Antoine Terry unresponsive

with multiple gunshot wounds in the area of 245 Parma Avenue. He died from his

injuries.

         (3)    Terry was friends with Matthews, who stayed at 227 Parma Avenue

with his girlfriend, Devon Johnson. On December 27, 2017, the evening of the

shooting, Terry, Matthews, and Johnson exchanged text messages. Terry asked

Matthews if he wanted him to “come to his crib.”1 Matthews and Johnson were at

home. Terry, Matthews, and Johnson spent the evening together at Johnson’s house

watching basketball. Johnson testified that Terry and Matthews left her house

around 10:30 p.m., but she was upstairs at the time and did not see them leave.

Around the time of the first report of gunshots, Matthews called Johnson and asked

her to pick him up at a church around the corner from her house.


1
    App. To Opening Br. at A217.


                                           2
         (4)   Video cameras from the neighborhood showed two people leave 227

Parma Avenue at about 10:38 p.m., walk towards 245 Parma Avenue, stop, and fight.

A video showed one man run away while the second man chased him, fired several

shots, and then ran away. A video also showed that one of the two people walking

out of 227 Parma Avenue appeared to be wearing a white hood and was the same

person being chased by the second man firing shots. When police found Terry he

was wearing a black puffy jacket, white hood, white pants, and pants around his

knees.

         (5)   The police interviewed Matthews on December 28, 2017. He first

denied having a cell phone, then admitted he had one, but he gave police the wrong

number. Matthews eventually surrendered his cell phone to police. The police

recovered internet search history and a text message thread from Matthews’s cell

phone revealing that Matthews was looking to purchase a firearm just days prior to

the fatal shooting on December 27, 2017.

         (6)   The State’s ballistics report was inconclusive as to the specific type of

firearm used to kill Terry. The police did not recover the murder weapon. The jacket

police seized from Matthews when they arrested him tested positive for gunshot

residue on the right cuff.

         (7)    On June 18, 2018, a grand jury indicted Matthews for murder first

degree, possession of a firearm during the commission of a felony (“PFDCF”),



                                            3
possession or control of a firearm by a person prohibited (“PFBPP”), and purchase

of ammunition by a person prohibited (“PABPP”). The PFBPP charge was severed

and proceeded to a non-jury trial. The State dropped the PABPP charge.

       (8)    At trial, the State introduced internet search history and text messages

recovered from Matthews’s cell phone. In the internet searches on December 25 and

26, 2017, police recovered inquiries for a “Ruger 45” firearm. Matthews deleted the

searches before turning his phone over to police. The police also found text

messages from December 20, 2017 from an unknown individual offering to sell

Matthews a “Taurus Millennium” firearm for $450. Matthews replied, “[t]hats too

much,” and the unknown individual said they would get back to Matthews if they

found something else.2 There was also an image of a Taurus handgun. Matthews’s

counsel objected to the admission of the gun purchase evidence under D.R.E. 404(b),

arguing that the probative value of the evidence was low and outweighed by the

prejudice that Matthews would suffer if introduced.

       (9)    The Superior Court admitted the evidence under Rule 404(b). Applying

the five factors in Getz v. State,3 the court admitted the cell phone data as evidence

tending to prove Matthews’s intent, opportunity, preparation, or plan to kill Terry. 4




2
Id. at A221.
3
  538 A.2d 726 (Del. 1988).
4
  App. to Opening Br. at A211-12.



                                          4
The court also found that the probative value of the evidence was not substantially

outweighed by unfair prejudice.5 After a five-day trial, a Superior Court jury found

Matthews guilty of murder first degree and PFDCF. The trial judge then found

Matthews guilty of PFBPP. On July 1, 2019, the Superior Court sentenced Matthews

to life in prison.

       (10) On appeal, Matthews argues that the Superior Court erred by admitting

evidence of his internet search for a gun and text messages discussing the purchase

of a gun days before the shooting. Matthews has limited his challenge to relevance,

and contends that the State did not show a nexus between the possible gun purchase

and the actual gun used to kill Terry. We review a trial judge’s evidentiary rulings

for abuse of discretion.6

       (11) In Farmer v. State,7 we discussed the admissibility of a defendant’s

association with a gun when the State has not connected its use with the crime. The

State introduced a gun police found in the defendant’s apartment but was not linked

to the crime.8 We held that the gun was inadmissible because the State lacked

evidence linking that gun, or that type of gun, to the offense charged.9 We reasoned

that “evidence that a defendant, charged with a shooting, had a firearm in his


5
Id.
6
  Allen v. State, 878 A.2d 447, 450 (Del. 2005).
7
  698 A.2d 946 (Del. 1997).
8
Id. at 947.
9
Id. at 948.



                                                   5
possession is surely probative if that firearm is tied to the criminal act.”10 Absent a

satisfactory evidentiary link, we concluded that the jury might mistakenly equate

access to a gun with a disposition to use it.11

       (12) Also, in Fortt v. State,12 the State charged the defendant with multiple

armed robberies. The State presented at least one eyewitness from each robbery who

identified Fortt as the robber and testified that he was armed.13 The State also

introduced a gun seized from Fortt’s friend’s residence, where Fortt was arrested.14

On appeal, Fortt relied on Farmer, arguing that the Superior Court erred in admitting

the gun because the State failed to sufficiently link that gun found at the friend’s

residence to the firearm used in the robberies.15 We held that the Superior Court

abused its discretion in admitting the gun because it did so without establishing a

“satisfactory predicate testimonial or other evidentiary link” to the robberies.16 In

Fortt’s case, however, we concluded that the error was harmless because the three

victims “testified unequivocally” that Fortt had a gun when he robbed them.17

       (13) Relying on Farmer and Fortt, Matthews claims that because

investigators did not recover the gun used to kill Terry, the State could not show the


10
Id. at 949.
11
Id.
12
   767 A.2d 799 (Del. 2001).
13
Id. at 805.
14
Id. at 804.
15
Id.
16
 Id. 805.
17
Id.


                                           6
necessary evidentiary link between the particular gun Matthews searched for and

attempted to purchase, and the gun used in the shooting. We find, however, that

Matthews’s reliance on Farmer and Fortt is misplaced. Farmer and Fortt addressed

whether to admit evidence of a defendant’s access to a gun when the gun could not

be linked to the alleged offense. Here, the State did not offer a gun into evidence,

and then imply that the gun was used in a homicide when the evidence did not

support the implication. Instead, the State offered the gun purchase evidence for

another purpose–to show Matthews’s motive and plan to kill Terry.18 The court also

gave a limiting instruction, which helped to ameliorate any prejudice.19           The

Superior Court did not abuse its discretion in admitting the internet searches and text

messages into evidence.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:


                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




18
     App. to Opening Br. at A209.
19
Id. at A209, A212.


                                          7